Citation Nr: 0415301	
Decision Date: 06/15/04    Archive Date: 06/23/04

DOCKET NO.  99-03 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel



REMAND

The veteran served on active duty from September 1942 to 
January 1946.  He died in July 1998 and the appellant is his 
surviving spouse.

This case initially came to the Board of Veterans' Appeals 
(Board) by means of a July 1998 rating decision rendered by 
the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The certificate of death for the veteran reflects that the 
cause of his death was listed as cardiopulmonary arrest due 
to or a consequence of nervous system disorder/anxiety 
reaction.  At the time of his death, service connection was 
in effect for an anxiety disorder for which a 30 percent 
rating had been in effect since March 1948; and for chronic 
hypertrophic tonsillitis rated as noncompensable since 
January 1946.

The appellant has argued that the service-connected anxiety 
disorder was a contributory cause of death within the meaning 
of 38 C.F.R. § 3.312 since the veteran's cardiopulmonary 
arrest was noted on the death certificate to be due to his 
nervous system disorder/anxiety reaction.

In June 2000, the Board remanded this case to the RO so that 
additional medical evidence could be obtained.  In addition, 
the claims folder was to be reviewed by a VA physician for an 
opinion as to the relationship, if any, between the cause of 
the veteran's death and his service-connected psychiatric 
disorder.

The claims folder for the veteran was reviewed by a VA 
physician in July 2001.  The report of this physician 
consisted of the following:

After thorough perusal of the claims file 
it is my opinion that the cardiopulmonary 
arrest of (veteran) was not related to 
his service connected psychiatric 
condition.

The appellant and her representative have argued that this VA 
medical opinion was inadequate and failed to comply with the 
Boards June 2000 remand instructions.  It is asserted that 
another VA review and medical opinion is in order. 

In light of the appellant's contentions, the failure of the 
physician to provide any rationale for the July 2001 opinion, 
and VA's duty to assist an appellant in obtaining evidence 
necessary to substantiate her claim, it is the Board's 
judgment that another medical opinion should be requested.  
38 U.S.C.A. § 5103A(c) (West 2002).  Where requested 
development is incomplete, appropriate corrective action is 
to be implemented.  See Stegall v. West, 11 Vet. App. 268 
(1998) (compliance with a Board directive is neither optional 
nor discretionary).

In view of the above, the issue of service connection for the 
cause of the veteran's death is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required on her 
part.  Thus, the claim is REMANDED for the following actions:

1.  The claims folder for the veteran 
should be referred to an appropriate 
specialist for opinions as to the 
following:

?	Is it at least as likely as not 
that the veteran's service-
connected anxiety reaction was 
etiologically related to the 
cardiopulmonary arrest that cause 
his death?

?	If not, is it at least as likely as 
not that the service-connected 
anxiety reaction contributed 
substantially or materially to the 
veteran's death, combined with 
other disability which led to 
death, or aided or lent assistance 
to the cause of death?  In 
responding to this question, the 
physician should consider the 
following:

o	Did the anxiety reaction 
result in debilitating effects 
and general impairment of 
health to an extent that it 
rendered the veteran 
materially less capable of 
resisting the effects of the 
cardiopulmonary arrest 
primarily causing death?

o	Is there a reasonable basis 
for holding that the anxiety 
reaction was of such a 
debilitating nature as to have 
had a material influence in 
accelerating death?

2.  Thereafter, the RO should 
readjudicate the appellant's claim.  If 
the benefit sought on appeal remains 
denied, the appellant and her 
representative should be furnished a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond thereto.  Thereafter, the claim 
should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

